Citation Nr: 1532496	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  13-16 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for anthrax residuals.

2.  Entitlement to service connection for a sleep disorder claimed as a residual of in-service immunization. 

3.  Entitlement to service connection for hypertension claimed as a residual of in-service immunization.

4.  Entitlement to service connection for angina pectoris with chest pains claimed as a residual of in-service immunization.

5.  Entitlement to service connection for atypical breasts, fibrocystic disease claimed as a residual of in-service immunization.

6.  Entitlement to service connection for fibromyalgia claimed as a residual of      in-service immunization.



7.  Entitlement to service connection for irritable bowel syndrome claimed as a residual of in-service immunization.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her father


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from October 1980 to March 1981, February 1991 to April 1991 and February 1995 to January 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2013.  At the hearing, the Veteran's representative clarified that the issues of entitlement to service connection for angina pectoris and chest pains should be combined as one issue, which has been set forth on the cover page  of this decision.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's appeal.  These records have been reviewed by the Board in adjudicating this claim. 

The issues of entitlement to service connection for sleep disorder, hypertension, angina pectoris with chest pains, atypical breasts, fibrocystic disease, fibromyalgia, and irritable bowel syndrome, all claimed as residuals of in-service immunizations are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

In November 2013 at her hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for service connection for anthrax residuals is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant for service connection for anthrax residuals have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, during her hearing, the appellant's representative withdrew the Veteran's appeal for service connection for anthrax residuals and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the issue of service connection for anthrax residuals is dismissed.


REMAND

The Veteran contends that she was given the anthrax vaccine when she was called up to active duty in February 1991.  She testified that she was perfectly healthy prior to the vaccination; but immediately subsequent to the vaccination, she manifested bone pain, fibromyalgia and the irritable bowels syndrome symptom, while the other disabilities for which she is seeking service connection due to the anthrax immunization took as long as six or seven years to appear.  

There are no service treatment records indicating that the Veteran was ever given the anthrax vaccine in service.  However, the Veteran's service immunization records note that she was given the typhoid and tetanus-diphtheria toxoids vaccines in February 1991.  A memorandum dated July 23, 1993 noted the following immunizations were required for the Veteran: measles, mumps, and rubella; polio; hepatitis B; tetanus-diphtheria toxoids; influenza; cholera; typhoid, yellow fever, and plague.  The Veteran's immunization record noted that same day she was   given the following immunizations: measles, mumps, and rubella; oral polio virus; hepatitis B#1; tetanus-diphtheria toxoids; and one which cannot be identified.       As the Board cannot determine which of the six vaccinations the Veteran was actually given, the Board will assume that she received all nine of the identified vaccinations.  

The Board also notes that the Veteran's treatment records from National Naval Medical Center (NNMC) at Bethesda, Maryland contain several entries of "Persian Gulf War Syndrome" in her problem list.  However, the Board notes she never deployed to the Persian Gulf. 

"In a claim for disability compensation, VA will provide a medical examination      or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Board notes again that there is no evidence of record that the Veteran was given the anthrax vaccine in service.  However, the Veteran is not an expert in medicine, and she essentially contends that she manifested multiple symptoms immediately subsequent to the administration of the vaccines and/or after six or seven years.       In light of the Board's finding that the Veteran was given vaccines in service, her contentions of symptomatology immediately subsequent to administration of the vaccines, and the notation that she was diagnosed with Persian Gulf War Syndrome, VA's duty to provide an examination is triggered.  Therefore, an opinion is needed regarding whether the vaccinations she was actually given in service caused any of the disabilities at issue. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating since October 2014 which are not currently contained in the paper or electronic claims file.  If any requested records are not available, the Veteran should be notified of such.

2.  After the above development has been completed to the extent possible, schedule the Veteran for a VA general medical examination to address her claims for service connection.  The claims file must be reviewed by the examiner.  Following review of the claims file and examination of the Veteran, the examiner is asked to provide an opinion as to whether it is at as least as likely as not (50 percent probability or greater) that the Veteran's current sleep disorder, hypertension, angina pectoris     with chest pains, atypical breasts, fibrocystic disease, fibromyalgia, or irritable bowel syndrome arose in service or were caused by service, specifically the vaccines (typhoid and tetanus-diphtheria toxoids in February 1991; and measles, mumps, and rubella; polio; hepatitis B; tetanus-diphtheria toxoids; influenza; cholera; typhoid, yellow fever, and plague in July 1993) given to the Veteran during active service. 

The examiner should note that the Veteran did not serve in Southwest Asia during her military service.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

3.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claims.  If the claims remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


